Citation Nr: 0021246	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-29 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1981 to 
October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.  

In April 1999, the Board remanded this case for further 
development, including a physical examination and medical 
review of the records.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The appellant's claim is plausible, and sufficient 
evidence is of record for an equitable disposition.

2.  Diabetes mellitus was not diagnosed during service.  

3.  The first confirmed diagnosis of diabetes mellitus was in 
March 1997, more than a year following the appellant's 
discharge from military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus is well grounded, and the Department has 
satisfied the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Diabetes mellitus was not incurred in or aggravated by 
military service and was not manifest to a degree of 10 
percent within the one-year presumptive period.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During the appellant's active military service, a glucose 
tolerance test in February 1983 shows a normal reading.  In 
January 1985, glucose was measured as slightly high, and 
repeat tests later in January and in February 1985 showed 
glucose was within the expected range.  On hospitalization 
for another condition in August 1985, no history of diabetes 
is given.  A Report of Medical Examination in April 1986 
disclosed that she had had a recent gain in weight during the 
past three months due to hospitalization and changes in her 
exercise and eating habits.  Urinalysis was negative for 
albumin and sugar.  The endocrine system was assessed as 
normal.

Urinalysis in February and April 1991 was negative for 
glucose.  Serum glucose was within the normal range in April 
1991.  In May 1992, glucose was at the low end of the normal 
range, and in August 1992 it was just over the normal range.  
In October and November 1992, glucose was within the normal 
range.  In January 1993, March, September, and December 1994, 
glucose was within the normal range.

A Medical Evaluation Board (MEB) examination report in 
November 1994 included an elevated glucose of 115.  It noted 
that a review of the records revealed a prior diagnosis of 
borderline diabetes, which had been confirmed by the 
laboratory results.  The complete blood count was essentially 
within normal limits.  Further electrolyte evaluation showed 
a glucose of 149, sodium of 136, and potassium of 1.4, a high 
glucose respectively with slightly low values for the sodium 
and potassium.  

A February 1995 narrative summary for psychiatric 
hospitalization showed glucose of 86.  

Military hospitalization reports dated in December 1994 and 
in May 1995, included among listed medical problems 
borderline diabetes mellitus, dating to 1985.  A May 1995 
clinical report from Keesler Air Force Base noted that the 
veteran was seen for follow up of multiple medical problems 
and that an MEB was in progress.  This examination, referring 
to Type II diabetes mellitus, stated that the veteran did not 
need a machine and recommended dietary consultation for 
increased cholesterol from the Diabetic Education Service.  

A June 1995 dental patient medical history shows that the 
appellant reported a history of borderline diabetes.

A VA medical certificate in November 1995 merely noted a 
history of borderline diabetes.  

The veteran first underwent VA examination in December 1995.  
A general medical examination included her reported medical 
history that eight or nine years ago she had been told that 
she was a borderline diabetic.  She had never been on 
medication for diabetes.  She was currently on an 800 calorie 
diet designed primarily for weight control and an elevated 
cholesterol, as she had gained approximately 45 pounds in the 
past year.  The highest blood sugar she remembered was 140.  
A special examination for diabetes found no ketoacidosis or 
hypoglycemic reactions, no recent loss of weight or strength 
and no anal pruritus.  Additionally, no vascular deficiencies 
or diabetic ocular disturbances were noted.  The veteran was 
not on daily insulin.  A urinalysis was negative for ketones 
and glucose, and a blood serum test revealed a glucose 
measurement of 132.  An ophthalmology examination that same 
month did not indicate any visual changes due to diabetes.  

A VA outpatient clinic report dated in March 1997 briefly 
noted new onset diabetes.  Glucose tested at 339.  The 
assessment was diabetes, and the veteran was to be placed on 
a diabetic diet.  

An April 1997 psychiatric hospital examination included a 
medical history of borderline diabetes, with the veteran 
currently maintained on diet only.  Noninsulin-dependent 
diabetes mellitus had recently been diagnosed.  

In her October 1997 substantive appeal, the veteran stated 
that she believed that she did, in fact, have a diagnosis of 
diabetes mellitus during service.  She pointed to a diagnosis 
in May 1995 which did not include the word "borderline" and 
to the fact that the issuance of testing equipment and a 
special diet confirmed the chronic nature of the condition.  
She maintained that treatment by diet, exercise, and blood 
glucose monitoring is evidence of a chronic diabetic 
condition during service.  

In November 1999, VA accorded the veteran a thorough 
examination for diabetes mellitus.  The examiner stated that 
he had reviewed the veteran's medical records and the claims 
file.  In reporting her medical history, the veteran stated 
that she had been told that she was a borderline diabetic in 
1984-85 and, at that time, had been counseled regarding her 
diet, exercise, and weight control.  She claimed that her 
blood sugar varied in the range of 150-220 during those early 
years, but she was not put on any medications until two to 
three years ago, when her blood sugar range was even higher.  
She claimed that her age of onset of diabetes was around 40 
years.  She denied any ketoacidosis or severe hypoglycemic 
reactions, but did have a mild hypoglycemic reaction three to 
four times per year, not requiring hospitalization or 
intravenous glucose.  She was currently on a 1500 calorie 
American Diabetes Association diet, had had no significant 
weight gain or loss, and did not need to restrict her 
activities.  She denied any significant eye trouble, except 
early changes of cataract and mild increasing blurred vision 
for the past three to four years. Neurologically, she 
complained of tingling and numbness in her fingers and toes 
and also leg pain mostly at night.  She currently took 
glyburide and visited her diabetic care provider every three 
months.  She denied symptoms such as anal itching, but had 
general tiredness almost every day.  Physical examination 
found the veteran well-nourished, well-developed, and alert.  
An eye examination revealed normal findings.  A central 
nervous system examination showed no significant abnormal 
neurological findings.  Her legs and feet were within normal 
limits without any pedal edema, and the skin was clear, with 
no ulcer or evidence of atrophic changes.  Neurologic 
examination revealed a mild impairment of touch and pain in 
the lower legs and feet.  Laboratory tests demonstrated a 
fasting blood sugar of 237.  Diagnoses were diabetes mellitus 
Type II, suboptimal control on present medication; mild 
visual blurring, probably refractory errors of vision; and 
mild peripheral neuropathy.  

In his review of the claims file, the examiner observed that 
a glucose tolerance test in 1983 had been found to be within 
normal limits.  Additionally, although the veteran had been 
admitted for a hospital stay in August 1985, no reference to 
borderline diabetes mellitus was mentioned at that admission 
or in medical history prior to that admission. In November 
1992, a mention of borderline diabetes was found, but no 
serial blood sugar reports were found to support this.  Blood 
sugar in November 1992 and November 1993 were found to be 98 
and 110 respectively.  A February 1995 hospital summary 
listed several conditions in past medical history, but did 
not mention diabetes or borderline diabetes.  Laboratory data 
recorded the blood sugar to be 86 at that time.  She had had 
no medications for treatment of diabetes.  In 1994, she had 
two blood sugar reports of which one of them was 115, the 
other being 149, but there was no indication as to whether 
these findings were fasting or nonfasting.  The examiner 
commented that maturity-onset abnormal glucose intolerance 
which is borderline commonly occurs and requires no specific 
medications, except being prudent with diet and exercise.  He 
concluded that the veteran's diabetes mellitus Type II was 
apparently diagnosed after she left military service, with 
treatment by medication started about two to three years ago.  
He stated that he could not find evidence of her being 
significantly borderline diabetic prior to 1995.  Hence, he 
believed it unlikely that her diabetes mellitus was related 
to her military service.  


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

The veteran's claim for service connection for diabetes 
mellitus is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107.  Findings of high glucose 
levels in service and diagnoses of borderline diabetes 
mellitus are sufficient to make this claim for service 
connection plausible, and, therefore, well grounded.  The RO 
has accomplished its duty to assist by obtaining the 
veteran's medical records, providing VA medical examinations, 
and offering opportunities for personal hearings.  The Board 
is satisfied that sufficient evidence is of record and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.  

Diabetes mellitus is a chronic disease subject to presumptive 
service connection if it manifests to a degree of 10 percent 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Therefore, if the appellant developed chronic diabetes 
mellitus during service and now has that disease, it may be 
service connected.  Alternatively, if she developed diabetes 
mellitus to a degree of ten percent within a year of service, 
even though it was not chronic in service, it may be service 
connected.  Finally, regardless of whether medical evidence 
establishes chronic diabetes mellitus in service, it may be 
service connected if all the evidence establishes that the 
disease was in fact incurred in service.

A diagnosis of diabetes mellitus cannot be made from 
glycosuria alone, as this may result from other conditions.  
Signs and symptoms of diabetes mellitus may include excessive 
urine excretion, hyperglycemia, and ketoacidosis, as well as 
other manifestations.  See Dorland's Illustrated Medical 
Dictionary, 27th Edition, W.B. Saunders Company, Harcourt 
Brace Jovanovich, Inc., p. 460, 461 (1988).  

Service medical records show that, on several occasions, the 
veteran was given a diagnosis of borderline diabetes 
mellitus.  However, there is no confirmed diagnosis of 
diabetes mellitus in service.  Most of her glucose levels 
shown in service were within the range of normal.  Although 
an outpatient clinical report in May 1995 referred 
cryptically to Type II diabetes mellitus without the term 
"borderline," the evidence fails to show that a conclusive 
diagnosis had been made at that time, as no mention was made 
of any signs or symptoms which would support such a 
diagnosis.  Moreover, a VA examination report in December 
1995 indicated that she had not been on medication and that 
she had been put on a diet for weight control and elevated 
cholesterol.  The only sign of diabetes mellitus found at 
this time, other than an elevated glucose level, was a mild 
peripheral neuropathy.

The review of the records does reveal a conclusive diagnosis 
of diabetes mellitus in March 1997, denoted as "new onset."  
This evidence is confirmed by reference in an April 1997 
hospitalization report indicating noninsulin-dependent 
diabetes mellitus "recently diagnosed."  The analysis of the 
records by a VA physician in November 1999 corroborates the 
fact that the veteran's diabetes mellitus Type II was 
unlikely to have become manifest during military service.  
The veteran feels that her diabetes mellitus was manifest as 
a chronic disease in service.  However, she is not competent, 
as a lay person, to ascribe chronicity or a diagnosis.  Mere 
notations of borderline diabetes or reported history thereof, 
unsupported by confirmed diagnosis or laboratory data, does 
not amount to a diagnosis of a chronic condition.  Competent 
medical opinion, based on review of the veteran's records and 
on an examination, outweighs the veteran's lay opinion.

The veteran was discharged from service in October 1995.  For 
application of the statutory presumption, diabetes mellitus 
would have to have been diagnosed and manifested to a degree 
of 10 percent by October 1996.  Under the Schedule for Rating 
Disabilities, diabetes mellitus is evaluated under Diagnostic 
Code 7913, and a 10 percent evaluation requires that the 
disease be manageable by restricted diet only.  The date for 
onset of the disease, however, is approximately in March 
1997.  Accordingly, the statutory presumption does not 
operate in her favor.

Finally, the medical evidence preponderates against finding 
that the currently-diagnosed diabetes mellitus is, in fact, 
of service onset.  The VA examiner who reviewed her records 
stated that evidence in fact of borderline diabetes prior to 
1995 (in spite of notations containing that diagnosis) could 
not be found.  The examiner's competent medical opinion that 
it is unlikely that her diabetes mellitus is related to 
service outweighs the veteran's own opinion, and there is no 
contrary medical opinion.

Therefore, despite the veteran's statements, the greater 
weight of the evidence is against her claim.  Accordingly, 
the preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  


ORDER

Service connection for diabetes mellitus is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

